
	
		II
		111th CONGRESS
		1st Session
		S. 1034
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2009
			Ms. Stabenow (for
			 herself, Ms. Snowe,
			 Mr. Bennet, Mr.
			 Kerry, Mr. Levin,
			 Mr. Durbin, and Mr. Wyden) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  ensure payment under Medicaid and the State Children's Health Insurance Program
		  for covered items and services furnished by school-based health
		  clinics.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Schools Act of
			 2009.
		2.Assurance of
			 payment under Medicaid and CHIP for covered items and services furnished by
			 certain school-based health clinics
			(a)State plan
			 requirementSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by section 5006(e)(2)(A) of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended—
				(1)in paragraph
			 (72), by striking and at the end;
				(2)in paragraph
			 (73)(B), by striking the period at the end and inserting ; and;
			 and
				(3)by inserting
			 after paragraph (73), the following new paragraph:
					
						(74)provide that the
				State shall certify to the Secretary that the State has implemented procedures
				to pay for medical assistance (including care and services described in
				subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with
				section 1902(a)(43)) furnished in a school-based health clinic, if payment
				would be made under the State plan for the same items and services if furnished
				in a physician's office or other outpatient clinic (including if such payment
				would be included in the determination of a prepaid capitation or other
				risk-based rate of payment to an entity under a contract pursuant to section
				1903(m)).
						.
				(b)Application to
			 CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
				(1)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
				(2)by inserting
			 after subparagraph (A), the following new subparagraph:
					
						(B)Section
				1902(a)(74) (relating to procedures to ensure payment for covered services
				furnished in a school-based health
				clinic).
						.
				(c)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall be construed to preempt or supersede State or local law with
			 respect to whether a school-based health clinic provides family planning
			 services and supplies.
			(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2009.
			
